Citation Nr: 0111409	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-12 873	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Service connection for a respiratory disorder, to include 
emphysema, asthma, and chronic obstructive pulmonary disorder 
(COPD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
May 1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision by 
the RO which denied service connection for a respiratory 
condition, including emphysema, asthma, and COPD.  The 
veteran testified at an RO hearing in May 1999; he canceled a 
Board hearing scheduled for March 2001.


REMAND

In May 1998, the RO denied the veteran's claim of service 
connection for a respiratory disorder (to include emphysema, 
asthma, and COPD) on the basis that the claim was not well 
grounded.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This law eliminated the concept 
of a well-grounded claim and redefined the obligations of the 
VA with respect to notice to a claimant and the duty to 
assist.  This change in law is applicable to all claims filed 
on or after the date of enactment of the law, or filed before 
the date of enactment and not yet final as of that date.  Id.  
Because of the change in the law, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law, and for readjudication of the claim 
on the merits.

The veteran claims his current lung problems are related to a 
1955 service episode of pneumonia and a 1959 service episode 
in which he inhaled an acid-like cleaning fluid; he said he 
was hospitalized on both occasions.  His service medical 
records from his 1955-1962 active duty are not available, 
apparently having been destroyed in the 1973 fire at the 
National Personnel Record Center (NPRC).  The RO was able to 
obtain service morning reports showing the veteran was 
hospitalized for unspecified reasons from February to April 
1955.  The earliest post-service medical records now on file, 
concerning the veteran's lung condition, are from the 1990s. 

On VA examination in August 1997, the veteran related he was 
hospitalized at Henry Heywood Memorial Hospital in 1966 due 
to an exacerbation of shortness of breath.  He stated he had 
chest X-ray studies performed in 1966.  The claims file does 
not contain any reports from Henry Heywood Memorial Hospital 
and there is no evidence that records from such hospital were 
ever requested.  An effort should be made to obtain such 
records.  The RO should also obtain records from the Social 
Security Administration (SSA) concerning the veteran's award 
of SSA disability benefits (the file indicates he was awarded 
such benefits in 1997), as the SSA records may contain 
information relevant to the VA claim.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
have him identify (names, addresses, 
dates) all VA and non-VA medical 
providers who have examined or treated 
him for lung problems since his active 
duty ended in 1962.  The RO should then 
contact the medical providers and obtain 
copies of all related medical records 
which are not already on file.  This 
includes, but is not limited to, all 
records of reported treatment at Henry 
Heywood Memorial Hospital in 1966.

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records concerning the veteran's award of 
SSA disability benefits, together with 
copies of all SSA decisions concerning 
such benefits.

3.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim of service connection 
for a respiratory disorder, including 
emphysema, asthma, and COPD.  

4.  After the foregoing, the RO should 
review, on the merits, the veteran's 
claim for service connection for a 
respiratory disorder, including 
emphysema, asthma, and COPD.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided a supplemental statement of the 
case and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


